DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 7/11/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 14, 22-24 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/087476 in view of Yoshii et al. US 5,756,129.
	Claim 1, WO teaches a fluid processing apparatus comprising: a housing (2) comprising a first body half and a second body half that are secured together, the first body half having a half bore that extends along a length of the first body half and the second body half having a half bore that extends along a length of the second body half with the half bore in the first body half aligned with the half bore in the second body half to form a full first sleeve receiving bore (6) (fig. 5-8). The recitation of the processing apparatus being modular and for use in a fluid processing system is a recitation of intended use and does not provide any further structural limitations. WO does not teach a sleeve securable between the first and second body halves.
	Yoshii teaches a fluid processing apparatus comprising: a housing (23) comprising a sleeve receiving bore (37, 38), a sleeve (48) securable within the sleeve receiving bore to form a piston pathway within the housing for receiving a piston (fig. 15-18). It would have been obvious to one of ordinary skill in the art to use the sleeve of Yoshii in the bore of WO because the sleeve acts as a seal sleeve to properly seal the piston within the bore (col. 9, lines 34-54).
	Claim 14, WO teaches a screen changer comprising: a screen changer housing (2) comprising a first and second body half that are secured together, the fist body half having a first open half bore that extends along a length of the first body half and the second body half having a first open half bore that extends along a length of the second body half with the first open half bore in the first body half aligning with the first open half bore in the second body half to form a full first bore (6), the first body half having a second open half bore that extends along the length of the first body and the second body half having a second open half bore that extends along the length of the second body half with the second open half bore in the first body half aligning with the second open half bore in the second body half to form a full second bore (6) (fig. 5-8). The recitation of the screen changer being modular and for use in a fluid processing system is a recitation of intended use and does not provide any further structural limitations. WO does not teach a sleeve securable between the first and second body halves.
Yoshii teaches a fluid processing apparatus comprising: a housing (23) comprising a sleeve receiving bore (37, 38), a sleeve (48) securable within the sleeve receiving bore to form a piston pathway within the housing for receiving a piston (fig. 15-18). It would have been obvious to one of ordinary skill in the art to use the sleeve of Yoshii in the bores of WO because the sleeve acts as a seal sleeve to properly seal the piston within the bore (col. 9, lines 34-54).
	Claims 22-23, WO further teaches a main supply channel (3) configured in the first body half and a main discharge channel (4) configured in the second body half (fig. 5-8) and a portion of the main supply channel is divided into a first supply sub-channel (20) that extends into the first open half bore of the first body half and a second supply sub-channel (21) that extends into the second open half bore of the first body half, and a portion of the main discharge channel is divided into a first discharge sub-channel (22) that extends into the first open half bore of the second body half and a second discharge sub-channel (23) that extends into the second open half bore of the second body half (fig. 5-8).
	Claim 24, Yoshii further teaches the sleeve comprises a supply aperture that is alignable with a first supply channel (35) in the housing and a discharge channel that is alignable with a discharge channel (35) in the housing when the sleeve is properly aligned within the bore (fig. 17-18).
	Claim 32, WO teaches the first and second body halves are secured together but does not teach how the halves are secured. The use of apertures that receive bolts to secure separate elements together is a very well recognized method for connecting two pieces of an apparatus and would have been well within the normal capabilities of one of ordinary skill in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 4-5, 10-12, 15-16 and 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 4 and 15, the closest prior art to WO and Yoshii teaches as obvious the apparatus of claims 1 and 14 but do not teach the sleeve comprises a metal that is heat-treated post machining of the sleeve to withstand the heat and pressures of a fluid processing line nor would it have been obvious to modify the prior art to arrive at the claimed invention.
Claims 5 and 16 are allowable as depending from claim 4 and 15 respectively.
Regarding claims 10 and 28, the closest prior art to WO and Yoshii teaches as obvious the apparatus of claims 1 and 14 but do not teach the sleeve comprises one or more grooves within an interior wall for receiving seals for a low viscosity fluid nor would it have been obvious to modify the prior art to arrive at the claimed invention.
Regarding claim 11, the closest prior art to WO and Yoshii teaches as obvious the apparatus of claim 1 but do not teach the sleeve comprises a first metal and the first and second body halves comprise a second metal, with the first metal having a different expansion rate than the second metal nor would it have been obvious to modify the prior art to arrive at the claimed invention.
Claim 12 is allowable as depending from claim 11.
Regarding claim 27, the closest prior art to WO and Yoshii teaches as obvious the apparatus of claim 14 but do not teach the first and second sleeves are configured to expand when heated within the screen changer housing to create a compression fit within the first and second sleeve receiving bores, respectively, formed by the first and second body halves nor would it have been obvious to modify the prior art to arrive at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778